HUFSTEDLER, Circuit Judge
(dissenting) :
The majority opinion, in my view, cannot be reconciled with 32 C.F.R. § 1622.1 (c) or with our cases construing and applying it. The regulation states: “The local board will receive and consider all information, pertinent to the classification of a registrant, presented to it.” Farmer’s letter to his board contained new information indicating his opposition to killing; the information was pertinent to his classification, because it related to a potential conscientious objector claim. The board’s duty to receive and to consider new information that may affect the registrant’s status does not depend upon the language or the form that the registrant uses to bring the information to the board’s attention. A registrant is not expected to know the legal effect of the information he presents to his board. Communications between a registrant and his board are to be construed generously in the registrant’s favor; they are not to be scrutinized as if they were exchanges of pleadings between adversaries.1 After Farmer was notified of his induction, his board routinely sent conscientious objector forms to registrants who expressed *123opposition to killing regardless of any specific request therefor. United States v. Kelly (9th Cir. 1973) 473 F.2d 1225; United States v. Miller (9th Cir. 1972) 455 F.2d 358; United States v. Harding (9th Cir. 1972) 461 F.2d 993; and United States v. Norman (9th Cir. 1969) 412 F.2d 629, each held that a failure of clerical personnel to bring new information to the board’s attention was a denial of due process. Farmer’s letter did not expressly request reopening or reclassification, and the facts stated did not make out a prima facie claim for such relief. None of the cited cases require those showings before Section 1622.1(e) comes into play. (See also Eagles v. Samuels (1946) 329 U.S. 304, 67 S.Ct. 313, 91 L.Ed. 308; Mulloy v. United States (1970) 398 U.S. 410, 90 S.Ct. 1766, 26 L.Ed.2d 362; Mizrahi v. United States (9th Cir. 1969) 409 F.2d 1219.) Initial consideration of the new information was not committed to the board’s clerical personnel, or, indeed, to this court; it was committed to the board, and the board never saw it.
If Farmer had expressly requested a Form 150, the majority acknowledges that the board’s failure to comply would deny him due process. It concludes that no due process violation is involved because Farmer’s letter cannot be construed as a request. I disagree. His board’s later policy is an administrative recognition that construction of such letters as requests for Form 150 is not only possible, it has become routine The burden of sending a form is very slight, and the consequences to the registrant who has a strong conscience and a poor pen are grave. We should not draw the due process line against those whose words are ill-chosen or even reckless if the language conveys the substance of a potential conscientious objector claim.
If serious problems of construction are involved in the interpretation of information submitted to the board, the interpretation is not a ministerial act. It is a discretionary act committed to the board.

. Applying this standard, I cannot equate Farmer’s letter with burning a draft card.